TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                        JUDGMENT RENDERED MARCH 13, 2015



                                     NO. 03-15-00036-CV


                                        L. G., Appellant

                                                v.

               Texas Department of Family and Protective Services, Appellee




        APPEAL FROM 274TH DISTRICT COURT OF COMAL COUNTY
       BEFORE CHIEF JUSTICE ROSE, JUSTICES GOODWIN AND FIELD
  DISMISSED ON APPELLANT’S MOTION -- OPINION BY CHIEF JUSTICE ROSE




This is an appeal from the order signed by the district court on December 17, 2014. Appellant

has filed a motion to dismiss the appeal, and having considered the motion, the Court agrees that

the motion should be granted. Therefore, the Court grants the motion and dismisses the appeal

Because appellant is indigent and unable to pay costs, no adjudication of costs is made.